
	
		I
		112th CONGRESS
		1st Session
		H. R. 1122
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for merit-based investment in the freight
		  transportation system of the United States to ensure economic growth, increase
		  vitality and competitiveness in national and global markets, address goods
		  mobility and accessibility issues, reduce air pollution and other environmental
		  impacts of freight transportation, better public health conditions, enhance
		  energy security, and improve the condition and connectivity of the freight
		  transportation system, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Freight is the Future Of
			 Commerce in the United States Act of 2011 or the
			 Freight FOCUS Act of
			 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Office of Freight Planning and Development.
					Sec. 3. Freight Advisory Committee.
					Sec. 4. Freight corridors of national significance
				program.
					Sec. 5. Funding.
					Sec. 6. Definitions.
				
			2.Office of Freight
			 Planning and Development
			(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish in the Office of the
			 Secretary an Office of Freight Planning and Development (in this section
			 referred to as the Office).
			(b)Assistant
			 SecretaryThe Office shall be headed by an Assistant Secretary
			 for Freight Planning and Development who shall be appointed by the
			 Secretary.
			(c)DutiesThe
			 Assistant Secretary shall—
				(1)advise the
			 Secretary on freight issues;
				(2)carry out the
			 freight corridors of national significance program under section 4;
				(3)facilitate
			 communication among public and private stakeholders with respect to freight
			 issues;
				(4)provide
			 recommendations to the Secretary on Federal, State, and local public and
			 private funding sources for projects with respect to freight; and
				(5)develop the
			 national freight plan under subsection (d).
				(d)National freight
			 planNot later than 3 years after the date of enactment of this
			 Act, and every 3 years thereafter, the Assistant Secretary shall submit to
			 Congress and publish on the Web site of the Department of Transportation a
			 national freight plan, which shall include—
				(1)projections
			 relating to freight for the 20-year period beginning on the date on which the
			 plan is submitted to Congress and recommendations for supporting freight
			 movement during that period;
				(2)a
			 list of the freight corridors designated as freight corridors of national
			 significance under section 4(b);
				(3)the most recent
			 freight corridor snapshot report published under section 4(e);
				(4)an analysis of
			 emerging and long-term trends in—
					(A)economic and trade
			 policies related to freight movement; and
					(B)public health and
			 environmental conditions related to freight movement; and
					(5)an assessment of
			 challenges related to freight movement and recommendations for addressing those
			 challenges.
				3.Freight Advisory
			 Committee
			(a)EstablishmentNot later than one year after the date of
			 enactment of this Act, the Secretary shall establish a Freight Advisory
			 Committee (in this section referred to as the Committee).
			(b)MembershipThe Committee shall be composed of 20
			 individuals who represent public and private stakeholders with respect to
			 freight, including representatives of—
				(1)each mode of
			 freight transportation;
				(2)ports;
				(3)shippers of
			 freight;
				(4)metropolitan
			 planning organizations (as that term is defined in section 134(b) of title 23,
			 United States Code) serving areas in which a freight corridor is
			 located;
				(5)State
			 transportation agencies;
				(6)environmental
			 protection organizations;
				(7)public health
			 advocates;
				(8)labor;
				(9)third-party
			 logistics providers; and
				(10)others determined appropriate by the
			 Secretary.
				(c)ChairpersonThe
			 Assistant Secretary for Freight Planning and Development (appointed under
			 section 2(b)) shall be the chairperson of the Committee.
			(d)MeetingsThe
			 Committee shall meet at the call of the chairperson at least twice each
			 year.
			(e)DutiesThe
			 Committee shall—
				(1)advise the
			 Assistant Secretary on issues, projects, and funding needs with respect to
			 freight, including the determination of freight priorities;
				(2)advise the
			 Assistant Secretary on the development of measures to predict growth in freight
			 movement and develop such measures when necessary;
				(3)facilitate the
			 sharing of information relating to freight between public and private
			 entities;
				(4)assist the
			 Assistant Secretary with the development of the national freight plan under
			 section 2(d); and
				(5)assist the
			 Assistant Secretary with the development of freight corridor snapshot reports
			 under section 4(e).
				4.Freight corridors
			 of national significance program
			(a)EstablishmentNot later than one year after the date of
			 enactment of this Act, the Assistant Secretary for Freight Planning and
			 Development (appointed under section 2(b)) shall establish a freight corridors
			 of national significance program (in this section referred to as the
			 Program) in accordance with this section.
			(b)Designation of
			 freight corridors of national significance
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Assistant Secretary shall designate
			 the multimodal freight corridors in the United States that the Assistant
			 Secretary has determined, in accordance with this subsection, are freight
			 corridors of national significance based on the importance of the corridors to
			 freight movement.
				(2)PublicationThe
			 Assistant Secretary shall publish on the Web site of the Department of
			 Transportation a document that specifies the corridors designated under
			 paragraph (1) and contains—
					(A)a map of the
			 corridors;
					(B)a detailed
			 description of the standards used to designate the corridors;
					(C)statistics
			 supporting the designation of each corridor; and
					(D)a description of
			 the role of each corridor in supporting the economy and freight transportation
			 system of the United States.
					(3)Rulemaking to
			 determine designation standards
					(A)In
			 generalBefore the first designation of freight corridors as
			 freight corridors of national significance under paragraph (1), the Assistant
			 Secretary, in consultation with the Freight Advisory Committee (established
			 under section 3(a)), shall conduct a rulemaking proceeding to establish
			 publicly available, objective, and quantifiable standards for designations
			 under paragraph (1).
					(B)Public
			 participationIn conducting the rulemaking proceeding under
			 subparagraph (A), the Assistant Secretary shall provide notice and an
			 opportunity for public comment.
					(C)CriteriaThe
			 standards established under subparagraph (A) shall ensure that, in designating
			 a freight corridor as a freight corridor of national significance, the
			 following criteria are accurately measured and considered (with the criteria
			 listed in descending order of importance):
						(i)The
			 volume of freight moved along the corridor.
						(ii)The
			 value of freight moved along the corridor.
						(iii)The benefits
			 that may be generated by transportation improvements carried out along the
			 corridor, including the creation or sustaining of jobs, expansion of business
			 opportunities, or increasing of the gross domestic product.
						(iv)The
			 potential for growth in freight movement along the corridor.
						(v)The
			 economic, environmental, and other costs associated with traffic congestion and
			 travel delay along the corridor.
						(D)Ability to
			 amendThe Assistant Secretary may amend the standards established
			 under subparagraph (A) as the Assistant Secretary determines necessary.
					(4)Data
			 collection
					(A)In
			 generalThe Assistant
			 Secretary, in consultation with the Freight Advisory Committee, shall collect
			 and review all data relating to freight necessary to designate freight
			 corridors of national significance under paragraph (1) and shall consider, in
			 consultation with the heads of relevant Federal departments and agencies,
			 methods for improving the sources of the data to reduce deficiencies in the
			 data and assist projections of transportation demand.
					(B)Cooperation of
			 Federal departments and agenciesIn carrying out subparagraph
			 (A), the Assistant Secretary may request from any Federal department or agency
			 the data determined necessary by the Assistant Secretary to designate freight
			 corridors as freight corridors of national significance under paragraph (1).
			 The head of a Federal department or agency shall provide to the Assistant
			 Secretary data requested under this subparagraph.
					(C)ProjectionsThe
			 Assistant Secretary, in consultation with the Freight Advisory Committee and
			 the Administrator of the Environmental Protection Agency, shall analyze short-
			 and long-term trends in the movement of freight domestically and
			 internationally to assist the designation of freight corridors of national
			 significance under paragraph (1), including by analyzing economic and trade
			 policies and public health and environmental conditions related to freight
			 movement.
					(c)Freight corridor
			 coalitions
				(1)In
			 generalWith respect to each
			 freight corridor of national significance designated under subsection (b), the
			 Assistant Secretary may designate one entity to serve as a freight corridor
			 coalition that represents the freight corridor for purposes of this
			 section.
				(2)Coalition
			 compositionTo be eligible for designation as a freight corridor
			 coalition under paragraph (1), an entity shall be composed of individuals
			 representing each of the following:
					(A)The State
			 transportation agency of each State in which a portion of the corridor is
			 located.
					(B)The metropolitan planning organization (as
			 that term is defined under section 134(b) of title 23, United States Code) for
			 each area in which a portion of the corridor is located.
					(C)Modes of freight
			 transportation that operate along the corridor.
					(D)Ports along the
			 corridor.
					(E)Environmental
			 protection organizations.
					(F)Public health
			 advocates.
					(G)Labor.
					(H)Private
			 stakeholders, including shippers, carriers, and freight-related
			 associations.
					(3)Application
			 process
					(A)In
			 generalThe Assistant Secretary shall establish a process for
			 entities to apply for designation as a freight corridor coalition under
			 paragraph (1).
					(B)ApplicationThe application of an entity for
			 designation as a freight corridor coalition under paragraph (1) shall include
			 at least the following:
						(i)A
			 description of the composition of the entity and how that composition meets
			 requirements under paragraph (2).
						(ii)A
			 description of the proposed functions and authorities of the entity, including
			 with respect to the performance of analysis, consensus building, and
			 planning.
						(iii)Information
			 demonstrating that the entity has, or will develop, the legal, financial,
			 technical, and political capacity and support from relevant organizations
			 necessary to carry out the functions of a freight corridor coalition under this
			 subsection.
						(iv)A
			 description of the proposed budget for the entity, including—
							(I)a
			 staffing plan;
							(II)a spending plan;
			 and
							(III)a plan for
			 acquiring funding from sources other than grants under paragraph (4).
							(4)Grants for
			 administrative expenses
					(A)In
			 generalThe Assistant
			 Secretary is authorized to make grants to a freight corridor coalition
			 designated under paragraph (1) to assist the coalition with administrative
			 expenses.
					(B)Grant
			 amountsThe amount of each grant made under this paragraph shall
			 be at least $150,000.
					(5)Freight corridor
			 plan
					(A)In
			 generalNot later than one year after the date on which an entity
			 is designated as a freight corridor coalition under paragraph (1), and annually
			 thereafter, the freight corridor coalition shall submit to the Assistant
			 Secretary a freight corridor plan that includes—
						(i)a
			 prioritized list of projects that are eligible for grant assistance under
			 subsection (d) and that the coalition has determined will improve the freight
			 movement performance of the freight corridor of national significance
			 represented by the coalition;
						(ii)an
			 estimate of the cost of each project specified in the list under clause (i) and
			 the aggregate cost of all listed projects;
						(iii)a
			 specification of a State sponsor willing to carry out each project specified in
			 the list under clause (i) and the support that each member of the coalition
			 shall provide the State sponsor with respect to the project;
						(iv)a
			 funding plan, including a specification of funding sources, for each project
			 specified in the list under clause (i);
						(v)a
			 description of how projects specified in the list under clause (i) support
			 connectivity at State borders;
						(vi)a
			 detailed description of the corridor, including a description of—
							(I)the modes of
			 transportation that operate along the corridor;
							(II)the
			 transportation facilities along the corridor;
							(III)the interaction
			 of passenger and freight movement along the corridor;
							(IV)the performance
			 of the corridor and projections of future corridor performance, including with
			 respect to the speed and reliability of travel along the corridor;
							(V)any environmental
			 or public health issues related to freight movement along the corridor;
			 and
							(VI)any economic
			 costs related to congestion and travel delay along the corridor; and
							(vii)any additional
			 information the Assistant Secretary determines appropriate.
						(B)Project
			 prioritizationIn determining the priority of a project specified
			 in a freight corridor plan under subparagraph (A), a freight corridor coalition
			 shall consider the following:
						(i)The
			 schedule for completing the project and the appropriate sequencing of
			 projects.
						(ii)Whether the project will improve a
			 component of a freight corridor determined to be performing poorly in a freight
			 corridor snapshot report under subsection (e).
						(iii)The improvement
			 in freight movement that will result from the project and the impact of failing
			 to carry out the project.
						(iv)Whether the
			 project will address a bridge in need of repair.
						(v)The
			 amount of non-Federal funding available for the project, including funding from
			 public-private partnerships.
						(vi)The
			 benefits of the project unrelated to freight movement and whether there is
			 funding available from nonfreight sources commensurate with those
			 benefits.
						(vii)Whether
			 innovative technologies are incorporated into the project.
						(viii)The extent to which the project will reduce
			 air, water, or noise pollution, including through improved energy conservation
			 or efficiency.
						(ix)The
			 congestion reduction benefits of the project.
						(x)The
			 improvement in the condition of freight movement infrastructure that will
			 result from the project.
						(xi)The
			 public health and safety benefits of the project, including with respect to
			 accident and injury reduction with a goal of reducing by 10 percent the number
			 of fatalities related to freight transportation by the year 2015.
						(xii)Whether the
			 project involves the replacement or repair of an existing surface
			 transportation facility—
							(I)the replacement or
			 repair of which will result in economic and mobility benefits for the United
			 States; and
							(II)that, if not
			 replaced or repaired, will likely deteriorate substantially and negatively
			 impact the economy and transportation system of the United States.
							(xiii)Whether the project will not be completed
			 without Federal support.
						(xiv)The regional and
			 national economic development benefits of the project, including with respect
			 to trade facilitation.
						(xv)Whether the
			 project will be carried out on a publicly owned site.
						(xvi)Whether the
			 project most efficiently utilizes public funding.
						(d)Grants
				(1)In
			 generalIn carrying out the
			 Program, the Assistant Secretary is authorized to make a grant to any State to
			 assist any project—
					(A)specified in
			 paragraph (2); and
					(B)for the
			 improvement of freight movement.
					(2)Eligible
			 projectsThe projects
			 eligible for grant assistance under paragraph (1) are the following:
					(A)A project for the
			 development or improvement of a port.
					(B)A project for the
			 development or improvement of a multimodal terminal facility.
					(C)A project for the
			 development or improvement of a land port of entry.
					(D)A project to
			 improve freight rail performance, including through capacity expansion.
					(E)A project for the
			 development or improvement of a road or bridge, including a road or bridge
			 that—
						(i)is
			 essential to supporting local, interregional, interstate, or international
			 freight movement;
						(ii)improves access
			 to freight facilities, including ports, terminals, and distribution
			 centers;
						(iii)improves freight
			 transportation to or from an international gateway, including ports, airports,
			 and border crossings; or
						(iv)improves access
			 for, and the emergency capabilities of, military personnel and
			 equipment.
						(F)A project for the
			 development or improvement of an intelligent transportation system for freight
			 that reduces congestion and improves safety.
					(G)A project for the
			 development or improvement of a facility that provides long-term truck
			 parking.
					(H)A project for the
			 development of freight movement capacity where that capacity is needed.
					(I)A project for the
			 development of a roadway-rail grade separation.
					(J)A dredging project
			 or a project to develop or improve a lock or dam, if the project is being
			 carried out in coordination with the Corps of Engineers.
					(K)A project to
			 benefit the environment, including through the reduction of emissions
			 determined by the Assistant Secretary, in consultation with the Administrator
			 of the Environmental Protection Agency, to be harmful to the
			 environment.
					(L)A project to
			 improve safety or security with respect to freight movement.
					(M)A project that
			 will improve public health.
					(N)Any other project
			 the Assistant Secretary determines appropriate.
					(O)Planning,
			 preparation, or design activities with respect to any project described in this
			 paragraph.
					(3)Application
			 process
					(A)In
			 generalThe Assistant
			 Secretary shall establish a process for States to submit an application for a
			 grant under paragraph (1).
					(B)ResponsesWithout regard to whether a grant is made
			 under paragraph (1) with respect to an application, the Assistant Secretary
			 shall provide a written response to each application submitted under
			 subparagraph (A) and the response shall include a written determination by the
			 Assistant Secretary that the project for which the application was submitted
			 is—
						(i)highly recommended
			 to be carried out;
						(ii)recommended to be
			 carried out; or
						(iii)not recommended
			 to be carried out.
						(4)Priorities and
			 considerationIn making grants under paragraph (1), the Assistant
			 Secretary shall—
					(A)give priority to
			 projects listed in a freight corridor plan submitted under subsection (c)(5)(A)
			 and according to the prioritization of projects in that plan; and
					(B)give consideration
			 to the criteria specified in subsection (c)(5)(B).
					(5)Federal
			 shareThe Federal share of the cost of a project assisted with a
			 grant under paragraph (1) shall not exceed 80 percent.
				(6)Projects that
			 benefit the environmentThe
			 Assistant Secretary shall use not less than 7 percent of the amounts made
			 available for grants under paragraph (1) each fiscal year for grants to assist
			 projects with the primary purpose of benefitting the environment, including
			 projects that reduce emissions determined by the Assistant Secretary, in
			 consultation with the Administrator of the Environmental Protection Agency, to
			 be harmful to the environment.
				(7)Projects that
			 benefit freight securityThe Assistant Secretary shall use not
			 less than 1 percent of the amounts made available for grants under paragraph
			 (1) each fiscal year for grants to assist projects with the primary purpose of
			 improving freight security, including cargo inspection projects and education
			 and training projects related to security.
				(8)Project
			 costsIn carrying out this subsection, the Assistant Secretary
			 shall establish standards for estimating project costs and shall evaluate the
			 cost estimation, contracting, and cost reduction practices of States that
			 receive grants under paragraph (1).
				(9)Project
			 management and financial plans
					(A)Major
			 projectsA recipient of a
			 grant under paragraph (1) for a project with an estimated total cost of at
			 least $500,000,000, or for any other project the Assistant Secretary determines
			 appropriate, shall submit to the Assistant Secretary, with respect to the
			 project—
						(i)a
			 project management plan; and
						(ii)an
			 annual financial plan.
						(B)Other
			 projectsA recipient of a grant under paragraph (1) for a project
			 with an estimated total cost of at least $100,000,000, but less than
			 $500,000,000, shall prepare an annual financial plan with respect to the
			 project and shall make that plan available for review at the request of the
			 Assistant Secretary.
					(C)Project
			 management planFor purposes of this paragraph, a project
			 management plan shall document, with respect to a project—
						(i)the
			 procedures in effect to provide timely information to project decisionmakers to
			 allow the decisionmakers to effectively manage the scope, costs, schedules,
			 quality, and Federal requirements with respect to the project; and
						(ii)the
			 role of non-Federal interests in the delivery of the project.
						(D)Financial
			 planFor purposes of this paragraph, a financial plan shall, with
			 respect to a project, provide detailed estimates of the costs of completing the
			 project, including potential increases to those costs.
					(10)Maintenance of
			 effort
					(A)In
			 generalAs a condition of receiving a grant under paragraph (1),
			 the Governor of the State receiving the grant shall submit to the Assistant
			 Secretary a certification that the State will maintain its effort with respect
			 to the funding of freight projects.
					(B)Statement of
			 intended fundingAs part of the certification under subparagraph
			 (A), the Governor shall submit a statement to the Assistant Secretary
			 identifying the amount that the State plans to expend from non-Federal sources
			 for freight projects during the 6-year period beginning on the date of the
			 submission of the certification.
					(C)Failure to meet
			 intended fundingIf the Assistant Secretary determines that a
			 State failed to expend the amount for freight projects identified in the
			 statement under subparagraph (B), the Assistant Secretary may prohibit the
			 State from receiving a grant under paragraph (1) during a period—
						(i)not to exceed 3
			 years; and
						(ii)beginning on the
			 date on which that determination is made.
						(11)Prevailing rate
			 of wage
					(A)In
			 generalThe Secretary shall take such action as may be necessary
			 to ensure that all laborers and mechanics employed by contractors or
			 subcontractors on construction work performed on projects assisted with a grant
			 under paragraph (1) shall be paid wages at rates not less than those prevailing
			 on the same type of work on similar construction in the immediate locality as
			 determined by the Secretary of Labor in accordance with sections 3141, 3146,
			 and 3147 of title 40, United States Code.
					(B)ConsultationIn
			 carrying out the duties of subparagraph (A), the Secretary of Labor shall
			 consult with the relevant agency of the State in which a project assisted with
			 a grant under paragraph (1) is to be performed. After giving due regard to the
			 information thus obtained, the Secretary of Labor shall make a predetermination
			 of the minimum wages to be paid laborers and mechanics in accordance with the
			 provisions of subparagraph (A) which shall be set out in each project
			 advertisement for bids and in each bid proposal form and shall be made a part
			 of the contract covering the project.
					(C)ExceptionsThe
			 provisions of this paragraph shall not be applicable to employment pursuant to
			 apprenticeship and skill training programs which have been certified by the
			 Secretary as promoting equal employment opportunity in connection with a
			 construction program.
					(12)Funding by
			 mode
					(A)DeterminationIn
			 making grants under paragraph (1) each fiscal year, the Assistant Secretary
			 shall determine if any portion of the amounts made available for the grants was
			 generated for deposit in the Goods Movement Trust Fund (established under
			 section 5(a)) by a single mode of transportation.
					(B)Portions
			 generated by a single mode of transportationIf the Assistant Secretary determines under
			 subparagraph (A) that any portion of the amounts made available for a fiscal
			 year for grants under paragraph (1) was generated by a single mode of
			 transportation, the Assistant Secretary shall ensure that at least 92.5 percent
			 of that portion is used for grants to assist projects that benefit that
			 mode.
					(C)Portion not
			 generated by a single mode of transportationIf the Assistant Secretary determines under
			 subparagraph (A) that any portion of the amounts made available for a fiscal
			 year for grants under paragraph (1) was generated by a single mode of
			 transportation, the Assistant Secretary shall ensure that 50 percent of the
			 portion of those amounts that was not generated by a single mode of
			 transportation is used solely for grants to assist projects that benefit the
			 modes of transportation to which subparagraph (B) applied that fiscal year
			 according to the amounts generated by each of those modes.
					(e)Freight corridor
			 snapshot reportNot later than 3 years after the date of
			 enactment of this Act, and annually thereafter, the Assistant Secretary shall
			 publish on the Web site of the Department of Transportation a detailed analysis
			 of the performance of each freight corridor designated as a freight corridor of
			 national significance under subsection (b) and any other freight corridor
			 determined appropriate for inclusion by the Assistant Secretary, including an
			 analysis of congestion, safety, environmental, public health, infrastructure
			 condition, and accessibility issues with respect to the freight
			 corridor.
			5.Funding
			(a)Goods Movement
			 Trust Fund
				(1)Establishment
					(A)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following:
						
							9512.Goods Movement
				Trust Fund
								(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Goods Movement Trust Fund, consisting of such amounts as may
				be appropriated or credited to such Trust Fund as provided in this section or
				section 9602(b).
								(b)Transfers to
				trust fundThere are hereby
				appropriated to the Goods Movement Trust Fund amounts equivalent to so much of
				the taxes received in the Treasury under section 4081 as are determined at the
				rate specified in section 4081(a)(5).
								(c)Appropriation of
				additional sumsIn addition to amounts appropriated under
				subsection (b), there is hereby authorized to be appropriated to the Goods
				Movement Trust Fund to make the expenditures referred to in subsection (d)
				$3,000,000,000 for each of fiscal years 2011 through 2016.
								(d)Expenditures
									(1)In
				generalAmounts in the Goods Movement Trust Fund shall be
				available, as provided in appropriations Acts, only for purposes of making
				expenditures to carry out the Freight FOCUS
				Act of 2011.
									(2)Transfers from
				trust fund for certain repayments and creditsThe Secretary shall
				pay from time to time from the Goods Movement Trust Fund into the general fund
				of the Treasury amounts equivalent to amounts paid under section 6433 or
				credits allowed under section
				34(a)(4).
									.
					(B)Conforming
			 amendmentParagraph (1) of section 9503(b) of such Code is
			 amended by adding at the end the following: There shall not be taken
			 into account under subparagraph (D) so much of the taxes imposed by section
			 4081 as are determined at the rate specified in section
			 4081(a)(5)..
					(C)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following:
						
							
								Sec. 9512. Goods Movement Trust
				Fund.
							
							.
					(2)Increase in
			 diesel tax for transportation of goods by highway
					(A)In
			 generalSubsection (a) of section 4081 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(5)Diesel fuel used
				for transportation of goods by highway
								(A)In
				generalIn the case of diesel fuel, the rate in effect under
				paragraph (2)(A)(iii) shall be increased by 12 cents.
								(B)Inflation
				adjustment
									(i)In
				generalIn the case of any diesel fuel removed, entered, or sold
				during any calendar year beginning after 2011, the 12 cent amount under
				subparagraph (A) shall be increased by an amount equal to—
										(I)such amount,
				multiplied by
										(II)the costs of
				living adjustment determined under section 1(f)(3) for the calendar year,
				determined by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
										(ii)RoundingAny
				increase under clause (i) shall be rounded to the nearest multiple of one-tenth
				of 1
				cent.
									.
					(B)Effective
			 dateThe amendment made by this paragraph shall apply to fuel
			 removed, entered, or sold after September 30, 2011.
					(3)Diesel fuel not
			 used for movement of goods by highway
					(A)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following:
						
							6433.Diesel fuel
				not used for movement of goods by highway
								(a)In
				generalIn the case of diesel
				fuel on the sale of which tax was imposed by section 4081 and which is used for
				any purpose other than in the trade or business of moving goods by highway, the
				Secretary shall pay (without interest) to the ultimate purchaser of such fuel
				an amount equal to the product of the number of gallons of such fuel so used
				multiplied by the rate specified in section 4081(a)(5).
								(b)Filing of
				claimsClaims filed under subsection (a) shall be filed at such
				time and in such form and manner as the Secretary of the Treasury shall by
				regulation prescribe.
								(c)Applicable
				laws
									(1)In
				generalAll provisions of law, including penalties, applicable in
				respect of the taxes imposed by section 4081 shall, insofar as applicable and
				not inconsistent with this section, apply in respect of the payments provided
				for in this section to the same extent as if such payments constituted refunds
				of overpayments of the tax so imposed.
									(2)Examination of
				books and witnessesFor the purpose of ascertaining the
				correctness of any claim made under this section, or the correctness of any
				payment made in respect of any such claim, the Secretary shall have the
				authority granted by paragraphs (1), (2), and (3) of section 7602(a) (relating
				to examination of books and witnesses) as if the claimant were the person
				liable for tax.
									(d)Income tax
				credit in lieu of payment
									(1)Persons not
				subject to income taxPayment shall be made under this section
				only to—
										(A)the United States
				or an agency or instrumentality thereof, a State, a political subdivision of a
				State, or any agency or instrumentality of one or more States or political
				subdivisions, or
										(B)an organization
				exempt from tax under section 501(a) (other than an organization required to
				make a return of the tax imposed under subtitle A for its taxable year).
										(2)Allowance of
				credit against income taxFor allowance of credit against the
				income tax imposed by subtitle A for diesel fuel used for any purpose other
				than in the trade or business of moving goods by highway, see section
				34.
									.
					(B)Allowance of
			 credit against income tax
						(i)In
			 generalSubsection (a) of
			 section 34 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following:
							
								(4)under section 6433 (determined without
				regard to section
				6433(d)).
								.
						(ii)Conforming
			 amendmentSubsection (b) of section 34 of such Code is
			 amended—
							(I)by striking
			 6421 or 6427 and inserting 6421, 6427, or 6433,
			 and
							(II)by striking 6421(i) or
			 6427(k) and inserting 6421(i), 6427, or 6433.
							(C)Clerical
			 amendmentThe table of
			 sections for subchapter B of chapter 65 of such Code is amended by adding at
			 the end the following:
						
							
								Sec. 6433. Diesel fuel not used for
				movement of goods by
				highway.
							
							.
					(D)Effective
			 dateThe amendments made by
			 this paragraph shall apply to fuel sold after September 30, 2011.
					(b)Authorizations
			 of appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated from the Goods Movement Trust Fund (established under
			 subsection (a)) to carry out this Act for a fiscal year the level of receipts
			 plus interest (as that term is defined in subsection (d)) with respect to the
			 Goods Movement Trust Fund for that fiscal year.
				(2)Allocation of
			 amountsOf the amounts made available to carry out this Act for a
			 fiscal year—
					(A)$5,000,000 shall be available to carry out
			 section 2 for that fiscal year;
					(B)$3,000,000 shall
			 be available to carry out section 3 for the first full fiscal year beginning
			 after the date of enactment of this Act and $1,000,000 for each fiscal year
			 thereafter;
					(C)$5,000,000 shall be available to carry out
			 section 4, except for the making of grants under subsections (c)(4) and (d) of
			 that section, for that fiscal year;
					(D)$2,000,000 shall be available to make
			 grants under section 4(c)(4) for that fiscal year; and
					(E)the remainder shall be available to make
			 grants under section 4(d) for that fiscal year.
					(c)Contract
			 authority
				(1)Date available
			 for obligationAuthorizations
			 from the Goods Movement Trust Fund to carry out this Act shall be available for
			 obligation on October 1 of the fiscal year for which they are
			 authorized.
				(2)Grants as
			 contractual obligationsA grant made under subsection (c)(4) or
			 (d) of section 4 that is approved by the Assistant Secretary is a contractual
			 obligation of the Government to pay the Federal share of the cost of the
			 project.
				(d)Goods Movement
			 Trust Fund guarantee
				(1)In
			 generalThe total budget
			 resources made available from the Goods Movement Trust Fund each fiscal year to
			 carry out this Act shall be equal to the level of receipts plus interest with
			 respect to the Goods Movement Trust Fund for that fiscal year. Such amounts may
			 be used only to carry out this Act.
				(2)GuaranteeNo funds may be appropriated to carry out
			 this Act unless the amount described in paragraph (1) has been provided.
				(3)Enforcement of
			 guaranteesIt shall not be in
			 order in the House of Representatives or the Senate to consider any bill, joint
			 resolution, amendment, motion, or conference report that would cause total
			 budget resources in a fiscal year to carry out this Act for such fiscal year to
			 be less than the amount required by paragraph (1) for such fiscal year.
				(4)DefinitionsIn
			 this subsection, the following definitions apply:
					(A)Total budget
			 resourcesThe term
			 total budget resources means the total amount made available by
			 appropriations Acts from the Goods Movement Trust Fund for a fiscal year to
			 carry out this Act.
					(B)Level of
			 receipts plus interestThe
			 term level of receipts plus interest means the level of funding
			 appropriated or credited to the Goods Movement Trust Fund under section 9512 of
			 the Internal Revenue Code of 1986 for a fiscal year as estimated in the budget
			 of the United States Government for that fiscal year submitted by the President
			 pursuant to section 1105 of title 31, United States Code. The President shall
			 ensure that an estimate of such funding is included in each such budget.
					6.DefinitionsIn this Act, the following definitions
			 apply:
			(1)FreightThe
			 term freight means goods transported for a fee by a water, land,
			 or air transportation mode.
			(2)Freight
			 corridorThe term freight corridor means a
			 designated route along which freight is moved, including water, land, and air
			 routes.
			(3)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			
